DETAILED ACTION

This action is in response to communications: Amendment filed October 28, 2020.

Claims 1-3, 5-12, and 14-22 are pending in this case.  Claims 1-3, 9, 11, and 16 have been amended.  Claims 4 and 13 have been newly cancelled.  Claims 21 and 22 have been newly added.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
application…send the event to the augmented reality device” where the claim fails to distinctly point out why the determination event is for the augmented reality application, but the event is actually sent to the augmented reality device.  Clarification is required.
For prior art purposes, it is considered the event is determined to be sent to either one of the augmented reality application or augmented reality device.
Dependent claims 2, 3, and 5-8 are rejected for depending upon rejected independent claim 1. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 10,572,215). 

As to claim 1, Cooper et al. disclose a system (Figure 1A, augmented reality system 100) comprising: at least one processor (controller(s)/processor(s) 404 of server 140 as illustrated in Figure 4; controller(s)/processor(s) 504 of mobile computing device 110 as illustrated in Figure 5); and a memory (storage 408 of server 140 as illustrated in Figure 4; storage 508 of mobile computing device 110 as illustrated in Figure 5) having stored thereon computer-executable instructions that, when executed by the at least one processor (column 10, lines 5-38 notes computer-readable and computer-executable instructions to reside in storage 408/508 of mobile computing device 110 or server 140, where each of the mobile computing device 110 and server 140 includes one or more controller(s)/processor(s) 404/504 comprising one or more central processing units (CPUs) for processing data and computer-readable instructions and a memory 406/506 for storing data and instructions), cause the system to: store information (e.g. supplemental content database 488) indicative of an association between a plurality of services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8) and an augmented reality application (augmented reality (AR) system application 604 as illustrated in Figures 6-8)(Figure 1A, step 150 notes activating plugins, where column 3, lines 52-62 notes server 140 and mobile computing device 110 connected to a plurality of plugin servers that may communicate with the server 140 and mobile computing device 110 to perform object recognition and determination of supplemental content/follow-up functionality, where access to the plugin servers 145 may be configured by the server 140 in communication with the mobile computing device 110, upon which the user may have installed one or more applications or plugins that indicate the plugins should be consulted during certain AR processes, Figures 6-8 illustrates AR application 604 in communication with  plugin servers 145 (further illustrated as resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8), and supplemental content module 480, which cross-references identified objects with one or more information sources, such as supplemental content database 488, which may include database entries tracking certain potential recognized object or object classes and their corresponding supplemental content or potential supplemental content types, column 11, lines 16-51); receive sensor data (e.g. from one of sensors illustrated as camera(s) 106, microphone (s) 112, touch interface 514, speaker 518, antenna 522, global positioning 562, field sensors 564, and/or inertial sensors 566 of mobile computing device 110 in Figure 5) obtained by an augmented reality device (mobile computing device 110) associated with the augmented reality application (AR system application 604)(Figure 1A, step 152 notes obtaining sensor data, where column 3, lines 62-64 notes sensor data may be camera data from camera(s) 106); cause one or more of the plurality of services to process the sensor data (Figure 1A, step 154 notes sending sensor data to a plugin (including step 156, sending identification data to the plugin), where column 3, lines 64 thru column 4, lines 6 notes sending the sensor data to a plugin server to determine if the plugin server may identify any objects based on the sensor data); obtain an event generated (e.g. supplemental content) based at least in part on processing of the sensor data by the plurality of services (see Figures 6-8 regarding process for obtaining supplemental content); determine to send the event (e.g. supplemental content) to the augmented reality application based, at least in part, on an estimate of relevance of the event of the augmented reality application (column 16, lines 6-35 notes external matchers and external resolvers as primary plugins, where matchers assist the augmented reality system in identifying objects based on sensor data from the user by taking the sensor data from the augmented reality system and performing object recognition on its own, or providing the augmented reality system with object data the system may use on its own to recognize new objects or object classes; and resolvers assist in expanding the augmented reality system based on recognizable objects by providing the augmented reality system with additional supplemental content and/or functionality that may be presented to a user upon recognition; Figure 7 and associated text, e.g. column 19, lines 49 thru column 20, lines 33 notes the relevance of a particular plugin may be determined by digital entity filter which filters information that is sent to the resolver plugins to ensure that resolver plugins only receive relevant digital entities to which the resolver plugin may add relevant information; Figure 8 and associated text, e.g. column 21, lines 39-60 notes sensor data filter operates for matchers similarly to how the digital entity filter operates for resolvers, where for each matcher plugin, the AR may configure a sensor data filter that indicates what particular sensor data is operable by a matcher plugin to perform its identification processes, where if relevant sensor data becomes available, the AR system may invoke the particular matcher plugin and pass it to the relevant sensor data); and send the event to the augmented reality device (mobile computing device 110), wherein an audiovisual interface of the augmented reality application is generated by the augmented reality device based at least in part on the event (Figure 1A, step 158 notes receiving indication of supplemental content from the plugin (including step 160, displaying the supplemental content to the user), where column 4, lines 6-12 notes the server 140 or mobile computing device 110 may receive an indication of the availability of supplemental content and may coordinate with the mobile computing device 110 to display or display directly an indication of the supplemental content to the user, where column 11, lines 16-51 notes examples of supplemental content, such as if a landmark is recognized in a video, supplemental content may include general information about the landmark, images of the landmark, calendar entries of a user corresponding to visits to the city in which the landmark is located, social media content discussing the landmark or the landmark’s location where the social media content is associated with the user, or the like; if a specific song is recognized in audio data, supplemental content may include the name of the composer of the song, a band name, an album title, other version of the song, a list of social media contacts who have the song in their music collections, convert dates for the band, etc.).

As noted above, Cooper et al. describes obtaining supplemental content or an indication thereof to be presented for display by the augmented reality device, which is considered the “event,” but do not expressly disclose the supplemental content is “generated.”  However, it may be considered the supplemental content or indication thereof may be “generated” as a response from plugin servers 145 to be further transmitted to the mobile computing device for display, thus yielding predictable results, without changing the scope of the invention.  

As to claim 2, Cooper et al. disclose the memory has stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system to: generate the estimate of relevance of the event to the augmented reality application (AR system application 604) based, at least in part, on proximity between an object and a location associated with the augmented reality application (column 13, lines 11-14 notes sensors includes proximity sensor to detect whether there is an object within a certain distance of the mobile computing device 110; column 14, lines 28-34 notes approximating a distance between a detected object and the device using camera(s) 106 and/or proximity detector; column 16, lines 6-35 notes external matchers and external resolvers as primary plugins, where matchers assist the augmented reality system in identifying objects based on sensor data from the user by taking the sensor data from the augmented reality system and performing object recognition on its own, or providing the augmented reality system with object data the system may use on its own to recognize new objects or object classes; and resolvers assist in expanding the augmented reality system based on recognizable objects by providing the augmented reality system with additional supplemental content and/or functionality that may be presented to a user upon recognition; Figure 7 and associated text, e.g. column 19, lines 49 thru column 20, lines 33 notes the relevance of a particular plugin may be determined by digital entity filter which filters information that is sent to the resolver plugins to ensure that resolver plugins only receive relevant digital entities to which the resolver plugin may add relevant information; Figure 8 and associated text, e.g. column 21, lines 39-60 notes sensor data filter operates for matchers similarly to how the digital entity filter operates for resolvers, where for each matcher plugin, the AR may configure a sensor data filter that indicates what particular sensor data is operable by a matcher plugin to perform its identification processes, where if relevant sensor data becomes available, the AR system may invoke the particular matcher plugin and pass it to the relevant sensor data).

As to claim 3, Cooper et al. disclose the estimate of relevance is based at least in part on motion of the object relative to the location (column 3, lines 12-17 and 35-38 notes image 122 can be a still image that was captured by sensors, e.g. the camera, or can be a frame of a “live” view as captured by a video mode of the camera, camera mode of the device, etc. or heard by a device’s microphone, where video is well known as motion pictures; also Figure 5 illustrates sensors includes global positioning sensors 562, field sensors 564, and inertial sensors 566, where column 15, lines 35-39 notes sensors for calculating a speed and direction of device motion, altitude, and device attitude)(column 16, lines 6-35 notes external matchers and external resolvers as primary plugins, where matchers assist the augmented reality system in identifying objects based on sensor data from the user by taking the sensor data from the augmented reality system and performing object recognition on its own, or providing the augmented reality system with object data the system may use on its own to recognize new objects or object classes; and resolvers assist in expanding the augmented reality system based on recognizable objects by providing the augmented reality system with additional supplemental content and/or functionality that may be presented to a user upon recognition; Figure 7 and associated text, e.g. column 19, lines 49 thru column 20, lines 33 notes the relevance of a particular plugin may be determined by digital entity filter which filters information that is sent to the resolver plugins to ensure that resolver plugins only receive relevant digital entities to which the resolver plugin may add relevant information; Figure 8 and associated text, e.g. column 21, lines 39-60 notes sensor data filter operates for matchers similarly to how the digital entity filter operates for resolvers, where for each matcher plugin, the AR may configure a sensor data filter that indicates what particular sensor data is operable by a matcher plugin to perform its identification processes, where if relevant sensor data becomes available, the AR system may invoke the particular matcher plugin and pass it to the relevant sensor data).

As to claim 5, Cooper et al. disclose the memory has stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system to: process the sensor data (e.g. from one of sensors illustrated as camera(s) 106, microphone (s) 112, touch interface 514, speaker 518, antenna 522, global positioning 562, field sensors 564, and/or inertial sensors 566 of mobile computing device 110 in Figure 5) based at least in part on iterative invocation of the plurality of services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8)(Figure 1, step 156 notes sending identification to a plugin, where Figure 1, step 156 notes sending identification to a plugin, where column 3, lines 66 thru column 4, lines 6 notes if an object is identified by a plugin server, identification data may be sent from a plugin server 145 to the server 140 or directly to the mobile device 110, and if identification data was created by the server 140 or mobile computing device 110, rather than plugin server 145, identification data may be sent to a different plugin server to see if the new plugin server may identify supplemental content related to the identification data; column 16, lines 6-35 notes external matchers and external resolvers as primary plugins, where matchers assist the augmented reality system in identifying objects based on sensor data from the user by taking the sensor data from the augmented reality system and performing object recognition on its own, or providing the augmented reality system with object data the system may use on its own to recognize new objects or object classes; and resolvers assist in expanding the augmented reality system based on recognizable objects by providing the augmented reality system with additional supplemental content and/or functionality that may be presented to a user upon recognition, thus may invoke different plugin servers for different information, see Figures 6-8 and associated text)).

As to claim 6, Cooper et al. disclose at least one of the plurality of services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8) identifies, based at least in part on the sensor data (e.g. from one of sensors illustrated as camera(s) 106, microphone (s) 112, touch interface 514, speaker 518, antenna 522, global positioning 562, field sensors 564, and/or inertial sensors 566 of mobile computing device 110 in Figure 5), an object proximate to the augmented reality device (mobile computing device 110) (Figure 1A, step 152 notes obtaining sensor data, and step 154 notes sending sensor data to a plugin, where column 3, lines 62-66 obtaining sensor data, such as camera data, from camera(s) 106, and sending the sensor data to a plugin server to determine if the plugin server may identify any objects based on the sensor data, where column 13, lines 11-14 notes sensors includes proximity sensor to detect whether there is an object within a certain distance of the mobile computing device 110).

As to claim 7, Cooper et al. disclose at least one of the plurality of services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8) provides information uniquely identifying the object (Figure 1A, step 156 notes sending identification data to a plugin, where column 3, lines 66 thru column 4, lines 6 notes if an object is identified, identification data may be sent from a plugin server 145 to the server 140 or directly to mobile computing device 110).

As to claim 8, Cooper et al. disclose at least one of the plurality of services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8) provides a classification of an object identified in the sensor data (e.g. from one of sensors illustrated as camera(s) 106, microphone (s) 112, touch interface 514, speaker 518, antenna 522, global positioning 562, field sensors 564, and/or inertial sensors 566 of mobile computing device 110 in Figure 5)(column 6, lines 15-39 notes determining types of objects as “actionable” or “non-actionable”).

Claim 9 is similar in scope to claim 1 above, and is therefore rejected under similar rationale.

e.g. from one of sensors illustrated as camera(s) 106, microphone (s) 112, touch interface 514, speaker 518, antenna 522, global positioning 562, field sensors 564, and/or inertial sensors 566 of mobile computing device 110 in Figure 5), an object proximate to the augmented reality device (mobile computing device 110) (Figure 1A, step 152 notes obtaining sensor data, and step 154 notes sending sensor data to a plugin, where column 3, lines 62-66 obtaining sensor data, such as camera data, from camera(s) 106, and sending the sensor data to a plugin server to determine if the plugin server may identify any objects based on the sensor data, where column 13, lines 11-14 notes sensors includes proximity sensor to detect whether there is an object within a certain distance of the mobile computing device 110; column 14, lines 28-34 notes approximating a distance between a detected object and the device using camera(s) 106 and/or proximity detector).

As to claim 11, Cooper et al. disclose determining to provide the event (supplemental content) to the application (AR system application 604) based at least in part on proximity of the object to a point, in three-dimensional space, associated with the application (column 13, lines 11-14 notes sensors includes proximity sensor to detect whether there is an object within a certain distance of the mobile computing device 110, and column 14, lines 28-34 notes approximating a distance between a detected object and the device using camera(s) 106 and/or proximity detector; column 16, lines 6-39 notes matchers to assist the augmented reality system in identifying objects and data from sensors of the user device is sent to the augmented reality system for processing, where augmented reality relates to virtual (e.g. 3D) objects in a real-world environment).

supplemental content) to the application (AR system application 604) based at least in part on motion of the object (column 3, lines 12-17 and 35-38 notes image 122 can be a still image that was captured by sensors, e.g. the camera, or can be a frame of a “live” view as captured by a video mode of the camera, camera mode of the device, etc. or heard by a device’s microphone, where video is well known as motion pictures; also Figure 5 illustrates sensors includes global positioning sensors 562, field sensors 564, and inertial sensors 566, where column 15, lines 35-39 notes sensors for calculating a speed and direction of device motion, altitude, and device attitude).

As to claim 14, Cooper et al. disclose at least one of the plurality of services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8) determines dimensions of an object proximate to the augmented reality device (mobile computing device 110)(column 13, lines 11-14 notes sensors includes proximity sensor to detect whether there is an object within a certain distance of the mobile computing device 110, and column 14, lines 28-34 notes approximating a distance between a detected object and the device using camera(s) 106 and/or proximity detector).

As to claim 15, Cooper et al. disclose processing the event comprises iteratively invoking services of the plurality of services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8), wherein iterative invocation comprises invoking a second service based on output of a first service, and invoking the first service an additional time based on Figure 1, step 156 notes sending identification to a plugin, where column 3, lines 66 thru column 4, lines 6 notes if an object is identified by a plugin server, identification data may be sent from a plugin server 145 to the server 140 or directly to the mobile device 110, and if identification data was created by the server 140 or mobile computing device 110, rather than plugin server 145, identification data may be sent to a different plugin server to see if the new plugin server may identify supplemental content related to the identification data; column 16, lines 6-35 notes external matchers and external resolvers as primary plugins, where matchers assist the augmented reality system in identifying objects based on sensor data from the user by taking the sensor data from the augmented reality system and performing object recognition on its own, or providing the augmented reality system with object data the system may use on its own to recognize new objects or object classes; and resolvers assist in expanding the augmented reality system based on recognizable objects by providing the augmented reality system with additional supplemental content and/or functionality that may be presented to a user upon recognition, thus may invoke different plugin servers for different information, see Figures 6-8 and associated text).

As to claim 16, Cooper et al. disclose a non-transitory computer-readable storage medium (storage 408 of server 140 as illustrated in Figure 4; storage 508 of mobile computing device 110 as illustrated in Figure 5) having stored thereon executable instructions that, in response to being executed by one or more processors (controller(s)/processor(s) 404 of server 140 as illustrated in Figure 4; controller(s)/processor(s) 504 of mobile computing device 110 as illustrated in Figure 5) of an augmented reality device (mobile computing device 110)(column 10, lines 5-38 notes computer-readable and computer-executable instructions to reside in storage 408/508 of mobile computing device 110 or server 140, where each of the mobile computing device 110 and server 140 includes one or more controller(s)/processor(s) 404/504 comprising one or more central processing units (CPUs) for processing data and computer-readable instructions and a memory 406/506 for storing data and instructions), cause the augmented reality device (mobile computing device 110) to at least: send a request to register an application (augmented reality (AR) system application 604 as illustrated in Figures 6-8) with a plurality of remote services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8)(Figure 1A, step 150 notes activating plugins, where column 3, lines 52-62 notes server 140 and mobile computing device 110 connected to a plurality of plugin servers that may communicate with the server 140 and mobile computing device 110 to perform object recognition and determination of supplemental content/follow-up functionality, where access to the plugin servers 145 may be configured by the server 140 in communication with the mobile computing device 110, upon which the user may have installed one or more applications or plugins that indicate the plugins should be consulted during certain AR processes, Figures 6-8 illustrates AR application 604 in communication with  plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8); obtain sensor data (e.g. from one of sensors illustrated as camera(s) 106, microphone (s) 112, touch interface 514, speaker 518, antenna 522, global positioning 562, field sensors 564, and/or inertial sensors 566 of mobile computing device 110 in Figure 5)(Figure 1A, step 152 notes obtaining sensor data, where column 3, lines 62-64 notes sensor data may be camera data from camera(s) 106); provide the obtained sensor data to the plurality of remote services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8), wherein the plurality of remote services generates an event (e.g. supplemental content) based on analysis of the sensor data (see Figures 6-8 regarding process for generating supplemental content) and the event is sent, to the application, based at least in part on an estimate of the event to the application (column 16, lines 6-35 notes external matchers and external resolvers as primary plugins, where matchers assist the augmented reality system in identifying objects based on sensor data from the user by taking the sensor data from the augmented reality system and performing object recognition on its own, or providing the augmented reality system with object data the system may use on its own to recognize new objects or object classes; and resolvers assist in expanding the augmented reality system based on recognizable objects by providing the augmented reality system with additional supplemental content and/or functionality that may be presented to a user upon recognition; Figure 7 and associated text, e.g. column 19, lines 49 thru column 20, lines 33 notes the relevance of a particular plugin may be determined by digital entity filter which filters information that is sent to the resolver plugins to ensure that resolver plugins only receive relevant digital entities to which the resolver plugin may add relevant information; Figure 8 and associated text, e.g. column 21, lines 39-60 notes sensor data filter operates for matchers similarly to how the digital entity filter operates for resolvers, where for each matcher plugin, the AR may configure a sensor data filter that indicates what particular sensor data is operable by a matcher plugin to perform its identification processes, where if relevant sensor data becomes available, the AR system may invoke the particular matcher plugin and pass it to the relevant sensor data); receive the event generated by the plurality of remote services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8)(see Figures 6-8 regarding process for obtaining supplemental content); and generate an audiovisual interface for the application (AR system application 604) based at least in part on the event (supplemental content)(Figure 1A, step 158 notes receiving indication of supplemental content from the plugin (including step 160, displaying the supplemental content to the user), where column 4, lines 6-12 notes the server 140 or mobile computing device 110 may receive an indication of the availability of supplemental content and may coordinate with the mobile computing device 110 to display or display directly an indication of the supplemental content to the user, where column 11, lines 16-51 notes examples of supplemental content, such as if a landmark is recognized in a video, supplemental content may include general information about the landmark, images of the landmark, calendar entries of a user corresponding to visits to the city in which the landmark is located, social media content discussing the landmark or the landmark’s location where the social media content is associated with the user, or the like; if a specific song is recognized in audio data, supplemental content may include the name of the composer of the song, a band name, an album title, other version of the song, a list of social media contacts who have the song in their music collections, convert dates for the band, etc.).

As noted above, Cooper et al. describes obtaining supplemental content or an indication thereof to be presented for display by the augmented reality device, which is considered the “event,” but do not expressly disclose the supplemental content is “generated.”  However, it may be considered the supplemental content or indication thereof may be “generated” as a response from plugin servers 145 to be further transmitted to the mobile computing device for display, thus yielding predictable results, without changing the scope of the invention.  

As to claim 17, Cooper et al. disclose having stored thereon further executable instructions that, in response to being executed by one or more processors (controller(s)/processor(s) 404 of server 140 as illustrated in Figure 4; controller(s)/processor(s) 504 of mobile computing device 110 as illustrated in Figure 5) of the augmented reality device (mobile computing device 110), cause the augmented reality device (mobile computing device 110) to at least: send, to the one or more services (plugin servers 145, further illustrated as external applications in Figure 6, resolver plugin application 720 in Figure 7, and as matcher plugin application 820 in Figure 8), information indicative of a position and orientation of the augmented reality device (mobile computing device 110)(Figure 1A, step 152 notes obtaining sensor data, and step 154 notes sending sensor data to a plugin, where Figure 5 illustrates mobile computing device 110 to include a global positioning module 562 for acquiring location information, such as from satellite geographic positioning system; a field sensor module 564 for providing directional data, and may include a 3-axis magnetometer that measures magnetic field and may serve as a compass, as well as a dedicated gravity sensor; and an inertial sensor module 566 for providing inertial data and may include 3-axis accelerometer and a 3-axis gyroscope).

As to claim 18, Cooper et al. disclose the sensor data (e.g. from one of sensors illustrated as camera(s) 106, microphone (s) 112, touch interface 514, speaker 518, antenna 522, global positioning 562, field sensors 564, and/or inertial sensors 566 of mobile computing device 110 in Figure 5) comprises a representation of a scene observed by the augmented reality device (mobile computing device 110)(column 3, lines 12-17 and 35-38 notes image 122 can be a still image that was captured by sensors, e.g. the camera, or can be a frame of a “live” view as captured by a video mode of the camera, camera mode of the device, etc. or heard by a device’s microphone, column 14, lines 12-14 notes collecting information about the device’s surroundings).

As to claim 19, Cooper et al. disclose generating the audiovisual interface comprises displaying, on a display device (Figure 5, display 512 of mobile computing device 110), visual data based at least in part on the event (supplemental content)(Figure 1A, step 158 notes receiving indication of supplemental content from the plugin (including step 160, displaying the supplemental content to the user), where column 4, lines 6-12 notes the server 140 or mobile computing device 110 may receive an indication of the availability of supplemental content and may coordinate with the mobile computing device 110 to display or display directly an indication of the supplemental content to the user, where column 11, lines 16-51 notes examples of supplemental content, such as if a landmark is recognized in a video, supplemental content may include general information about the landmark, images of the landmark, calendar entries of a user corresponding to visits to the city in which the landmark is located, social media content discussing the landmark or the landmark’s location where the social media content is associated with the user, or the like; if a specific song is recognized in audio data, supplemental content may include the name of the composer of the song, a band name, an album title, other version of the song, a list of social media contacts who have the song in their music collections, convert dates for the band, etc.).

As to claim 20, Cooper et al. disclose having stored thereon further executable instructions that, in response to being executed by one or more processors (controller(s)/processor(s) 404 of server 140 as illustrated in Figure 4; controller(s)/processor(s) 504 of mobile computing device 110 as illustrated in Figure 5) of the augmented reality device (mobile computing device 110), cause the augmented reality device (mobile computing device 110) to provide the event (supplemental content) to application code executing on the augmented reality device (mobile computing device 110)(column 16, lines 43-45, column 19, lines 26-28, and column 21, lines 10-12 note AR system application 604 may run on the mobile computing device 110).

As to claim 21, Cooper et al. disclose the estimate of relevance is based, at least in part, on one or more attributes associated with the augmented reality application (column 11, lines 16-51 notes identifying supplemental content related to objected, e.g. regarding a landmark in a video, supplemental content may include information about a landmark, other images of the landmark, calendar entries of a user visiting the city in which the landmark is located, social media content about the landmark; regarding a specific song in audio data, supplemental content may include the name of a composer of the second, a band name, an album title, other versions of the song, etc.).

As to claim 22, Cooper et al. disclose the estimate of relevance is based, at least in part, on a location in an augmented reality scene associated with the application (column 13, lines 11-14 notes sensors includes proximity sensor to detect whether there is an object within a certain distance of the mobile computing device 110, and column 14, lines 28-34 notes approximating a distance between a detected object and the device using camera(s) 106 and/or proximity detector).

Response to Arguments

Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive.  Applicant amends independent claims 1, 9, and 16 to similarly recite, “determine to send the event to the augmented reality application based, at least in part, on an estimate of relevance of the event of the augmented reality application.”  First, Applicant argues on page 9 regarding claim 1 that the prior art of record does not teach “store information indicative of an association between a plurality of services and an augmented reality application.”  
In reply, as noted in the rejection above, Cooper discloses a supplemental content database for storing various information including objects and object classes and their corresponding supplemental content, which is associated with the plug-ins and application as described.
Second, Application argues on pages 9-10 regarding claim 1 that the prior art of record does not teach “determine to send the event to the augmented reality application based, at least in part, on an estimate of relevance of the event of the augmented reality application” as now amended.
In reply, as noted in the rejection above, Cooper discloses recognizing/identifying objects in order to provide supplemental content regarding the identified objects, the objects identified based on various sensor data including cameras, microphones, touch interface, speaker, antenna, global positioning, field sensors, and/or inertial sensors, and matchers assist in identifying objects based on the sensor data.  Please see the rejection above regarding additional details.
Applicant argues on pages 10 and 11 regarding independent claim 9 and 16 and dependent claims 2, 3, 5-8, 10-12, 14, 15, 17-20 that the prior art does not teach the limitations for the reasons similarly noted for independent claim 1.
In reply, please see the responses to arguments regarding independent claim 1 above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612